Exhibit 10.1

August 19, 2008

Dr. John D. Rhodes, III

Dear Dr. Rhodes:

This letter amends and restates the terms of the put right (the “Put Right”)
granted by you to the Company on May 15, 2008.

Upon each written request by the Company, which request shall first be
authorized by the unanimous consent of the Board of Directors of the Company,
upon a finding by the Board of Directors that the Company has no other financing
options available to it, you agree to purchase shares of Common Stock of the
Company, at the purchase price per share and upon the same other terms as the
most recent sale of shares of Common Stock of the Company to third party in a
transaction intended to raise capital; provided, however, the aggregate purchase
price of all shares purchased pursuant to the Put Right shall not exceed
$3,000,000.00 (the “Put Amount”).

The Put Amount shall decrease by $1.00 for each $1.00 of gross proceeds received
by the Company from and after the date hereof from the sale of equity
securities.

In consideration of your agreement to the terms hereof, the Company will issue a
five-year warrant to purchase 100,000 shares of Common Stock at an exercise
price of $1.00 per share as soon as practicable after your execution hereof.

In addition, as set forth in May 15 letter describing the Put Right, you will
receive a five-year warrant to purchase shares of Common Stock (the “Warrant”)
at an exercise price of $1.00 per share. The number of shares subject to the
Warrant shall be equal to 33,333 for each month (or portion thereof) that
elapses from May 15, 2008 until the full termination of the Put Right. The
Company shall issue and deliver the Warrant for all such earned Common Stock on
December 31, 2008 or termination of the Put Right.

The Put Right shall immediately terminate upon December 31, 2008 or upon certain
events of default, including acceleration of other indebtedness in an amount
greater than $25,000, judgments against the Company in net amount greater than
$25,000, and insolvency or bankruptcy or similar proceedings. Additionally, this
Put Right may be terminated by the mutual consent of the Company and you. After
an event of default or other termination of the Put Right, you will have no
further obligations to purchase shares of Common Stock under the Put Right.

Finally, in consideration of the value being conferred to the Company by the
extension of the Put Right, which will benefit Bruce Widener and Brook Street
Enterprises LLC as stockholders of the Company, each of Bruce Widener and Brook
Street Enterprises, LLC, agrees that, upon the exercise of the Put Right in
whole or in part by the Company, you shall have the right to

--------------------------------------------------------------------------------

purchase up to 1,285,000 shares of Common Stock from Bruce Widener and up to
370,425 shares of Common Stock from Brook Street Enterprises, LLC for a purchase
price of $0.01 per share.

If these terms are acceptable to you, please indicate your consent by signing
below.

  Sincerely,     /s/ Bruce Widener   Bruce Widener, Chief Executive Officer  
Beacon Enterprise Solutions Group, Inc.         /s/ Bruce Widener   Bruce
Widener       /s/ Rick Hughes   Richard Hughes, Manager   Brook Street
Enterprises, LLC   ACKNOWLEDGED AND AGREED:       /s/ John D. Rhodes,
III                John D. Rhodes, III  


--------------------------------------------------------------------------------